— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated January 20, 1978 and made after a fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a special allowance for furniture. Determination annulled, on the law, without costs or disbursements, the petition is granted and the matter is remanded to the respondents to determine the amount to be paid to petitioner as a special allowance for the purchase of furniture. Although the petitioner had the burden of proof, her assertions that she did not have an established household were completely uncontradicted. The finding that the petitioner had "some furniture” does not justify a result which may compel her to sleep on the floor or share a bed with her infant child (see Matter of Gaylord v Tola, 65 AD2d 730; Matter of Burns v Toia, 66 AD2d 671). Suozzi, J. P., O’Connor, Rabin and Shapiro, JJ., concur.